DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant states (Remarks pg. 9-10) that Ginzberg, Foxhoven, and Kasilya relate to different technical fields, thus the skilled artisan would not have looked to these references to make the combinations that were proposed in the previous Office action.  The examiner respectfully disagrees.  
There exists no requirement that prior art references in an obviousness rejection be from the same technical field as each other.  “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention.”  MPEP 2141.01(a) (emphasis added).  Prior art is considered analogous when it is “from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).”  Id.
The examiner maintains that the Foxhoven and Kasilya references are analogous prior art because both are at least reasonably pertinent to the problem faced by the inventor.  Foxhoven discloses determining a device location, which is relevant to the invention’s determination of streamer and terminal location.  Kasilya is analogous art because, like Applicant’s invention, it relates to locating sources of streaming content through an augmented reality interface (see Kasilya [0038] for example).
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-8, 10-12, 16-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires that the “message” comprises information about “at least one of a location of the terminal, a direction of a camera of the terminal, or a field of view (FOV) of the camera of the terminal.”  Claim 1 goes on to recite “determining whether the streamer terminal is included in a visual field of the camera of the terminal, based on the message.”  The specification does not disclose that when the message only conveys at least one of the terminal’s location, camera direction, or FOV, the message enables determination of whether the streamer terminal is included in a visual field of the camera of the terminal.  The specification describes (see e.g. [0108] and [0188]) that determination of whether the streamer terminal is in the camera’s visual field is based on the “location of the terminal, the direction of the camera of the terminal, the FOV of the camera of the terminal, and the location information of the streamer terminal.”  The skilled artisan would understand that in this embodiment, all four of these information items are essential for performing the claimed “determining.”
Claim 1 is limited to the above-described embodiment.  As a result, all elements of the “message” described in Spec. [0108] and [0188] are essential to perform the claimed “determining.”  Claim 1’s requirement that the message only contain “at least one of” location, camera direction, or camera FOV amounts to a declaration that not all of these essential elements are required to perform the “determining.”  This contradicts the specification, thus the claim is rejected as failing to meet the written description requirement.
MPEP 2163.05  states: “A claim which omits matter disclosed to be essential to the invention as described in the specification … may also be subject to rejection under 35 U.S.C. 112(a).”  In this case, the skilled artisan would not “understand applicant to have invented, and been in possession of, the invention as broadly claimed.”  MPEP 2163 II A 3 (a) ii.  Similar to the claims in the CAFC’s LizardTech decision, Applicant’s written description discloses “only one particular method for” performing the recited embodiment, and there is “no evidence that the specification contemplated a more generic method.”  See LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005).  See also MPEP 2163.05 I A.
While different embodiments are disclosed in Applicant’s specification in which the message may contain only the location information, these embodiments do not determine whether the streamer is in the camera’s FOV based on the message, as recited in the claims.
Claims 8, 11, and 18 recite similar subject matter and are likewise rejected under this heading.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, 10-12, 16-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As described in the 35 U.S.C. 112(a) rejection above, claims 1, 8, 11, and 18 omit limitations that are essential to the invention.  It is not clear, in light of the specification, how “determining whether the streamer terminal is included in a visual field of the camera of the terminal, based on the message” can be performed when the message only comprises information about “at least one of a location of the terminal, a direction of a camera of the terminal, or a field of view (FOV) of the camera of the terminal,” when the specification shows that all items described in [0188] are required to make this determination.  See also MPEP 2163 and 2172.01.

Claim Interpretation – Conditional Limitations
Method claim 1 recites limitations that are only performed under certain conditions.  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP 2111.04 II.
Claim 1 recites “determining whether the streamer terminal is included in a visual field of the camera” and “generating the content list … based on a determination result.”  The broadest reasonable interpretation (BRI) of this language includes that the claimed “generating” is only performed when it is determined that a streamer terminal is within the camera’s visual field.  
Applicant’s specification at ¶¶ [0110]-[0112] describe the steps that are performed based on whether a streamer terminal is in the camera’s visual field.  When the streamer terminal is within the camera’s visual field, the “generating” step is performed as recited in claim 1.  See ¶ [0110].  Alternatively, when a streamer terminal is not located in the visual field, one of two methods are performed: either no content list is generated or provided to the terminal (see ¶ [0111]), or the edge data network requests content-related information from the service server, and uses this information to generate and transmit the content list (see ¶ [0112]).
Claim 1 positively recites that the “generated content list” is transmitted to the terminal, and that the terminal makes a selection based on this content list.  Logic dictates that the content list must have been transmitted to the terminal for such a selection to be made.  This eliminates the scenario described in ¶ [0111], where no content list is delivered, from being included in the claim’s BRI.
However, the claim may reasonably be interpreted as covering either the scenario described in ¶ [0110] or that in ¶ [0112].  Under this interpretation, the “generating the content list … based on a determination result” limitation is only performed as claimed when the result of the “determining” step finds that a streamer terminal is included in the camera’s visual field, as described in ¶ [0110].  This step is considered conditional because the claimed “generating” limitation includes the streamer terminal’s icon at a location on a 2D plane “onto which the visual field of the camera of the terminal is projected.” This is a clear prerequisite that the “determination result” finds that the streamer terminal is included in camera’s visual field.  When the determining step finds that the streamer terminal is not included in the camera’s visual field, a content list is still generated and transmitted, just not in the manner claimed but in the manner described in ¶ [0112].
As a result, the broadest reasonable interpretation (BRI) of claim 1 in light of the written description includes that the “generating” limitation is only performed when a certain condition is met.  Accordingly, the BRI of this claim does not require this limitation.
All limitations of claims 1 and 8 are addressed in the prior art rejections below under the assumption that this issue will be remedied in a future amendment.  To overcome this interpretation, it is suggested that claim 1 be amended to recite “determining that the streamer terminal is included…”  In reciting that a positive determination is made, this amendment would eliminate the possibility that the streamer terminal is not included in the camera’s visual field.
Method claim 8 recites similar contingent features and is interpreted in the same manner.  An amendment of claim 8 similar to that suggested above would likewise overcome this interpretation.  

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “The method of claim 18.”  Claim 18 is drawn to a “terminal,” not a method.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginzberg, US 20180167699 in view of Kasilya, US 20190089456, and further in view of Zheng, US 20200074743 (having support in PCT/CN2018/114177, filed 11/6/2018).

As to claim 1 Ginzberg discloses a method, performed by an edge data network, of providing a live streaming service to a terminal (see [0047] and Fig. 1), the method comprising: 
receiving a plurality of content related to the live streaming service from a streamer terminal connected to the edge data network, without the plurality of content passing through an external data network connected to a service server for providing the live streaming service ([0036], [0042] – content is received and cached at relay memory 132, thus does not pass through service server 110 or any external network connected thereto);
caching the plurality of content related to the streaming service in the edge data network ([0042] – video data is cached at a relay server in an edge data network); 
receiving, from the terminal connected to the edge data network, a message for requesting content list information corresponding to the terminal; determining whether the streamer terminal is nearby, based on the message for requesting the content list information ([0054], [0064], [0068]-[0070] – a request for a list of events is received from the terminal, and nearby events (content corresponding to the terminal) are determined); [0032], [0040], [0070] – requests are for streams associated with the requesting user’s location
transmitting the generated content list information to the terminal ([0048], [0052]-[0054] – a list of streams is sent to the terminal); 
receiving, from the terminal, a playback request message for at least one content selected based on the content list information; and providing, to the terminal, live streaming data about the at least one content, based on the playback request message  that is cached in the edge data network, based on the playback request message ([0069]-[0071]), without the live streaming data passing through the external data network, wherein the live streaming data is transmitted from the streamer terminal to the terminal through the edge data network without passing through the service server ([0036], [0069] – content is streamed to the viewer terminal from relay server and does not pass through the service server or external network).
Ginzberg fails to disclose determining whether the streamer terminal is included in a visual field of the camera of the terminal; and generating the content list information including an icon related to the plurality of content provided by the streamer terminal, at a location of the streamer terminal on a two-dimensional (2D) plane onto which the visual field of the camera of the terminal is projected.
However, in an analogous art, Kasilya discloses determining a content list information corresponding to a terminal comprising:43 determining whether a streamer terminal is included in a visual field of the camera of a terminal ([0031]-[0032], [0038]-[0041] – an AR interface shows streamer devices that are within the FOV of the camera of a user’s mobile terminal, as determined by the location information of streamer devices);
generating (by the terminal) the content list information by displaying an icon related to the plurality of content provided by the streamer terminal, at a location of the streamer terminal on a two-dimensional (2D) plane onto which the visual field of the camera of the terminal is projected (Fig. 1 and [0039]-[0040]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Ginzberg with the teachings of Kasilya by showing the location and availability of streamers in an augmented reality interface.  The rationale for this modification would have been to provide the user with a more intuitive interface that enables rapid location of a desired viewpoint for selecting a source of streaming content.  While Kasilya relates mostly to selecting streaming sources of audio, the skilled artisan would have found the concept of its AR interface to be applicable to the system of Ginzberg, given that both references describe selecting a source of content to be delivered from a known device location.
Ginzberg and Kasilya fail to disclose that the message comprises information about at least one of a location of the terminal, a direction of a camera of the terminal, or a field of view (FOV) of the camera of the terminal; that the determination of whether the streamer terminal is included in a visual field of the camera of the terminal is based on the message for requesting the content list information; generating [by the edge data network] the content list information including an icon related to the plurality of content provided by the streamer terminal, at a location of the streamer terminal on a two- dimensional (2D) plane onto which the visual field of the camera of the terminal is projected, based on a determination result.
However, in an analogous art, Zheng discloses:
receiving, by a server and from a terminal, a message comprising information about at least one of a location of the terminal, a direction of a camera of the terminal, or a field of view (FOV) of the camera of the terminal ([0100] – user orientation and position information are sent to an augmented reality processing device, which is a remote server device – see [0033] and [0123]); 
determining whether an object is included in a visual field of the camera of the terminal based on the message for requesting the content list information ([0034], [0039], [0056]-[0058] – the locations of objects are determined based on the orientation information.  It is determined if the objects are within the FOV of the user device, and if visible, virtual information is superimposed thereupon); 
generating, by the server, virtual information including an icon related to the plurality of objects, at a location of the objects on a two- dimensional (2D) plane onto which the visual field of the camera of the terminal is projected, based on a determination result ([0039]-[0041]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Ginzberg and Kasilya with the teachings of Zheng by transmitting the claimed “message” to a remote server to perform the “determining” and “generating” steps.  The skilled artisan would have recognized that the Ginzberg/Kasilya system would have been improved by this modification, which would offload to a server the processing required to perform these steps, thereby reducing the processing requirements on the user device.

As to claim 8 the system of Ginzberg, Kasilya, and Zheng that was described in the rejections above discloses an operating method of a terminal for receiving a live streaming service from an edge data network, the operating method comprising: 
transmitting, to the edge data network, a message comprising information about at least one of a location of the terminal, a direction of a camera of the terminal, or a field of view (FOV) of the camera of the terminal (Zheng [0100] – user orientation and position information are sent to an augmented reality processing device, which is a remote server device – see [0033] and [0123]) for requesting content list information corresponding to the terminal (Ginzberg [0054], [0064], [0068]-[0070] – a request for a list of events is transmitted to the edge data network (Fig. 1));
receiving, from the edge data network, the content list information corresponding to the terminal determined from a plurality of content related to the live streaming service (Ginzberg [0048], [0052]-[0054] – nearby events (content corresponding to the terminal) are determined and a list of streams is received at the terminal), wherein the plurality of content is transmitted from a streamer terminal to the edge data network without passing through an external data network connected to a service server for providing the live streaming service and cached in the edge data network (Ginzberg [0042], [0048], [0069] – see also rejection of claim 1), wherein the content list information is generated to include an icon related to the plurality of content provided by the streamer terminal, at a location of the streamer terminal on a two-dimensional (2D) plane onto which a visual field of the camera of the terminal is projected (Kasilya Fig. 1, [0039]-[0040]), based on a determination whether the streamer terminal is included in the visual field of the camera of the terminal, based on the message for requesting the content list information (Zheng [0034], [0039], [0056]-[0058] – the locations of objects are determined based on the transmitted orientation information.  It is determined if the objects are within the FOV of the user device, and if visible, virtual information is superimposed thereupon);
transmitting, to the edge data network, a playback request message for at least one content selected based on the content list information; and receiving live streaming data about the at least one content that is cached in the edge data network, from the edge data network44 (Ginzberg [0069]-[0071]), without the live streaming data passing through the external data network, wherein the terminal and the streamer terminal are connected to the edge data network, and the live streaming data is transmitted from the streamer terminal to the terminal through the edge data network without passing through the service server (Ginzberg [0036], [0069] – content is streamed to the viewer terminal from relay server and does not pass through the service server or external network).

As to claim 10 the system of Ginzberg and Kasilya, described above, discloses receiving location information of the streamer terminal (Zheng [0100]); and4SHIN displaying a content-related icon on a 2D image captured by the terminal using augmented reality, based on the location information of the streamer terminal (Kasilya [0031]-[0032], [0038]-[0041]; Fig. 1).

As to claim 11 see rejection of claim 1.  Ginzberg further discloses an edge data network for providing a streaming service to a terminal, the edge data network comprising: a communicator; a memory storing a plurality of instructions; and a processor configured to execute the plurality of instructions to perform the method of claim 1 (see Fig. 1 and its description).

As to claim 18 see rejection of claims 8 and 11.
As to claim 20 see rejection of claim 10.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ginzberg, Kasilya, and Zheng in view of Foxhoven, US 20160036857.

As to claim 2 and 12 Ginzberg discloses storing location information of a streamer terminal that provides the plurality of content related to the streaming service ([0047], [0052] – the location of the streamer devices is stored by the server).
Ginzberg fails to disclose determining location in response to a domain name system (DNS) request of the streamer terminal to obtain address information of the service server.  However, Foxhoven discloses this at [0055].
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Ginzberg, Kasilya, and Zheng with the teachings of Foxhoven, the rationale being to provide a simple means for determining streamer device location.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ginzberg, Kasilya, and Zheng in view of Kim, US 20060168323.

As to claim 6 Ginzberg fails to disclose that the playback request message comprises information about a network state of the terminal or a requirement of the terminal, wherein the requirement of the terminal comprises information about at least one of a format, a codec, or a resolution of content playable by the terminal.
However, in an analogous art, Kim discloses a request message comprising a requirement of the terminal, wherein the requirement of the terminal comprises information about at least one of a format, a codec, or a resolution of content playable by the terminal ([0043]).
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to modify Ginzberg, Kasilya, and Zheng to include these teachings of Kim, the rationale being to ensure proper delivery of the content across various conditions and device types.

As to claim 7 Kim discloses that the providing of the live streaming data about the at least one content to the terminal comprises: performing transcoding on the at least one content, based on the information included in the playback request message; and transmitting the live streaming data about the at least one content on which the transcoding is performed to the terminal (Fig. 3 steps 306 and 316).  

As to claims 16 and 17 see rejection of claims 6 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/           Primary Examiner, Art Unit 2423